PER CURIAM:
Los hechos del caso de autos son esen-cialmente iguales a los que consideramos en Hernández v. Delgado, opinión per curiam, 82 D.P.R. 488 (1961), donde confirmamos una sentencia declarando sin lugar una petición de hábeas corpus, con el agravante de que en el presente, el propio apelante admite que un hermano suyo visitó al abogado defensor en dos o tres ocasiones con anterioridad a la cele-bración del juicio para “organizar la prueba” y trazar un plan de defensa y que los testigos que el acusado le mencionó al abogado declararon en su defensa.
Claramente estos hechos caen dentro de lo resuelto en Hernández v. Delgado, supra, por lo que procede la confir-mación de la sentencia apelada.